Case: 11-11118     Document: 00511905068         Page: 1     Date Filed: 06/29/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           June 29, 2012

                                     No. 11-11118                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



PLETZE BROWN, JR.,

                                                  Plaintiff - Appellant
v.

CITIMORTGAGE, INCORPORATED; CARLA WEATHERFORD,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CV-1102


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant Pletze Brown, Jr. (“Brown”)1 appeals from the district
court’s grant of a motion for judgment on the pleadings to Defendants-Appellees
CitiMortgage, Inc. (“CitiMortgage”) and Carla Weatherford. We AFFIRM.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        1
          Pletze Brown, Jr., and Jessie Brown were the plaintiffs in the district court.
Although Jessie Brown joined Pletze Brown in signing the Appellant’s Brief, only Pletze Brown
was named in the notice of appeal. Thus, we conclude that a timely appeal was taken only by
Pletze, not Jessie, Brown. We note that no difference between the claims of the two was
articulated in the district court.
   Case: 11-11118    Document: 00511905068      Page: 2    Date Filed: 06/29/2012



                                  No. 11-11118

      Brown and his wife filed a pro se action in Texas state court, asserting,
inter alia, claims for violations of the Texas Deceptive Trade Practices-Consumer
Protection Act, TEX. BUS. & COM. CODE § 17.45 et seq., and the Texas Debt
Collection Act, TEX. FIN. CODE § 392.001 et seq. against CitiMortgage apparently
contesting actions it took in connection with a deed of trust on property they
owned (although even this much is difficult to discern from their pleadings).
Subsequently, Defendants-Appellees removed the case to federal court on
grounds of diversity, and filed a motion for judgment on the pleadings. Based
on the recommendations of the magistrate judge, the district court granted the
motion and dismissed the case with prejudice. This timely appeal followed.
      We have appellate jurisdiction over the final judgment of the district court
pursuant to 28 U.S.C. § 1291. We review a dismissal from a motion for judgment
on the pleadings under Federal Rule of Civil Procedure 12(c) de novo. E.g.,
Gentilello v. Rege, 627 F.3d 540, 543 (5th Cir. 2010). “[W]hen it is clear that the
plaintiff can prove no set of facts in support of his claim that would entitle him
to relief,” dismissal is appropriate. Jones v. Greninger, 188 F.3d 322, 324 (5th
Cir. 1999) (per curiam) (citation omitted). In our review, “the central issue is
whether . . . the complaint states a valid claim for relief.” St. Paul Mercury. Ins.
Co. v. Williamson, 224 F.3d 425, 440 n.8 (5th Cir. 2000) (citation omitted). “‘In
analyzing the complaint, we will accept all well-pleaded facts as true, viewing
them in the light most favorable to the plaintiff.’” Great Plains Trust Co. v.
Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312-13 (5th Cir. 2002) (citation
omitted).   However, we will not “‘accept as true conclusory allegations or
unwarranted deductions of fact.’” Id. at 313 (citation omitted).
      As he did below, Brown proceeds in this court pro se. Although we are
mindful that Brown’s pro se complaint must be liberally construed, e.g., Bustos
v. Martini Club Inc., 599 F.3d 458, 465 (5th Cir. 2010), we nevertheless must
affirm the district court’s judgment because Brown fails to assert, despite

                                         2
   Case: 11-11118   Document: 00511905068      Page: 3     Date Filed: 06/29/2012



                                 No. 11-11118

numerous opportunities to do so, any set of facts beyond mere recitations of
statutes that would entitle him to relief on his claims.
      AFFIRMED.




                                        3